 

SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (this “Agreement”) is being delivered to the
purchaser identified on the signature page to this Agreement (the “Subscriber”)
in connection with its investment in Green Spirit Industries Inc., a Nevada
corporation (the “Company”). The Company is conducting a private placement (the
“Offering”) of up to Fifteen Million Dollars ($15,000,000) (the “Maximum
Offering”) of the Company’s Units, (each a “Unit” and collectively, the
“Units”). Each Unit has a purchase price of $3.00 per Unit and consists of (i)
one (1) share of the Company’s common stock (the “Shares”), and (ii) one (1)
warrant to purchase shares of common stock (each, a “Warrant” and together with
the Units, the Shares and the common stock issuable upon exercise of the
Warrants (the “Warrant Shares”), collectively, the “Securities”). Each Warrant
shall be exercisable at any time on or after the date of issuance for a period
of three (3) years at an exercise price per share equal to $6.00 per share,
subject to adjustment as provided in the Warrant in the form attached hereto as
Exhibit A.

 

The subscription amount for the Units will be held in escrow for the benefit of
Subscribers by Sichenzia Ross Ference Kesner LLP (the “Escrow Agent”) until
satisfaction of all the conditions to the closing have been met. The Initial
Closing (as defined herein) of this Offering shall be subject to subscriptions
being received from qualified Subscribers and accepted by the Company. Upon
acceptance by the Company after the date hereof of subscriptions deemed
sufficient by the Company, it shall have the right at any time thereafter, but
prior to the Termination Date (as defined below), to effect an initial closing
with respect to this Offering (the “Initial Closing”). Thereafter, the Company
shall continue to accept, and continue to have closings (together with the
Initial Closing, each a “Closing”) for, additional subscriptions for Units from
investors from time to time until the earlier of (i) the date upon which
subscriptions for the Maximum Offering offered hereunder have been accepted,
(ii) February 28, 2018, or (iii) the date upon which the Company elects to
terminate the Offering (the “Termination Date”). The Offering will be made on a
“reasonable efforts” basis for up to the Maximum Offering.

 

The Units, the Shares, the Warrants and the Warrant Shares will not be listed on
any securities exchange. The Company’s Shares is currently traded on the OTCPink
under the symbol “GSRX.”

 

1. SUBSCRIPTION AND PURCHASE PRICE

 

(a) Subscription. Subject to the conditions set forth in Section 2 hereof, the
Subscriber hereby subscribes for and agrees to purchase the number of Units
indicated on the signature page hereof on the terms and conditions described
herein.

 

(b) Purchase of Units. The Subscriber understands and acknowledges that the
purchase price to be remitted to the Company in exchange for the Units shall be
as set forth in the preamble to this Agreement, for an aggregate purchase price
as set forth on the signature pages hereof (the “Aggregate Purchase Price”). The
Subscriber’s delivery of this Agreement to the Company shall be accompanied by
payment for the Units subscribed for hereunder, payable in United States
Dollars, by wire transfer of immediately available funds delivered
contemporaneously with the Subscriber’s delivery of this Agreement to the
Company in accordance with the Escrow Agreement and wire instructions attached
hereto as Exhibit B. The Subscriber understands and agrees that, subject to
Section 2 and applicable laws, by executing this Agreement, it is entering into
a binding agreement.

 



 - 1 - 

 

 

2. Acceptance, Offering Term and Closing Procedures

 

(a) Acceptance or Rejection. The obligation of the Subscriber to purchase the
Units shall be irrevocable, and the Subscriber shall be legally bound to
purchase the Units subject to the terms set forth in this Agreement. The
Subscriber understands and agrees that the Company reserves the right to reject
this subscription for Units in whole or part in any order at any time prior to
the Closing for any reason, notwithstanding the Subscriber’s prior receipt of
notice of acceptance of the Subscriber’s subscription. In the event of rejection
of this subscription by the Company in accordance with this Section 2, or if the
sale of the Units is not consummated by the Company for any reason or no reason,
this Agreement and any other agreement entered into between the Subscriber and
the Company relating to this subscription shall thereafter have no force or
effect, and the Company shall promptly return or cause to be returned to the
Subscriber the purchase price remitted to the Company, without interest thereon
or deduction therefrom.

 

(b) Closing. The closing of the purchase and sale of the Units hereunder (the
“Closing”) shall take place at the offices of Sichenzia Ross Ference Kesner LLP,
1185 Avenue of the Americas, 37th Floor., New York, NY 10036 or such other place
as determined by the Company. The Closing shall take place on a Business Day
promptly following the satisfaction of the conditions set forth in Section 6
below, as determined by the Company (the “Closing Date”). “Business Day” shall
mean from the hours of 9:00 a.m. (Eastern Time) through 5:00 p.m. (Eastern Time)
of a day other than a Saturday, Sunday or other day on which commercial banks in
New York, New York are authorized or required to be closed. The Units purchased
by the Subscriber will be delivered by the Company promptly following the
Closing.

 

(c) Following Acceptance or Rejection. The Subscriber acknowledges and agrees
that this Agreement and any other documents delivered in connection herewith
will be held by the Company. In the event that this Agreement is not accepted by
the Company for whatever reason, which the Company expressly reserves the right
to do, this Agreement, the Aggregate Purchase Price received (without interest
thereon) and any other documents delivered in connection herewith will be
returned to the Subscriber at the address of the Subscriber as set forth in this
Agreement. If this Agreement is accepted by the Company, the Company is entitled
to treat the Aggregate Purchase Price received as an interest free loan to the
Company until such time as the Subscription is accepted.

 

3. THE SUBSCRIBER’s Representations, Warranties AND cOVENANTS

 

The Subscriber hereby acknowledges, agrees with and represents, warrants and
covenants to the Company, as follows:

 

(a) The Subscriber has full power and authority to enter into this Agreement,
the execution and delivery of which has been duly authorized, if applicable, and
this Agreement constitutes a valid and legally binding obligation of the
Subscriber.

 

(b) The Subscriber acknowledges its understanding that the Offering and sale of
the Units is intended to be exempt from registration under the Securities Act of
1933, as amended (the “Securities Act”), by virtue of Section 4(2) of the
Securities Act and the provisions of Regulation D promulgated thereunder
(“Regulation D”). In furtherance thereof, the Subscriber represents and warrants
to the Company and its affiliates as follows:

 

(i) The Subscriber realizes that the basis for the exemption from registration
may not be available if, notwithstanding the Subscriber’s representations
contained herein, the Subscriber is merely acquiring the Units for a fixed or
determinable period in the future, or for a market rise, or for sale if the
market does not rise. The Subscriber does not have any such intention.

 

(ii) The Subscriber realizes that the basis for exemption would not be available
if the Offering is part of a plan or scheme to evade registration provisions of
the Securities Act or any applicable state or federal securities laws.

 

(iii) The Subscriber is acquiring the Securities solely for the Subscriber’s own
beneficial account, for investment purposes, and not with a view towards, or
resale in connection with, any distribution of the Units. If other than an
individual, the Subscriber also represents it has not been organized solely for
the purpose of acquiring the Units.

 



 - 2 - 

 

 

(iv) The Subscriber has the financial ability to bear the economic risk of the
Subscriber’s investment, has adequate means for providing for its current needs
and contingencies, and has no need for liquidity with respect to an investment
in the Company.

 

(v) The Subscriber and the Subscriber’s attorney, accountant, purchaser
representative and/or tax advisor, if any (collectively, the “Advisors”) has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of a prospective investment in the Units. The
Subscriber has not authorized any person or entity to act as its Purchaser
Representative (as that term is defined in Regulation D of the General Rules and
Regulations under the Securities Act) in connection with the Offering.

 

(vi) The Subscriber (together with its Advisors, if any) has received all
documents requested by the Subscriber, if any, has carefully reviewed them and
understands the information contained therein, prior to the execution of this
Agreement.

 

(c) The Subscriber is not relying on the Company or any of its employees,
agents, sub-agents or advisors with respect to the legal, tax, economic and
related considerations involved in this investment. The Subscriber has relied on
the advice of, or has consulted with, only its Advisors. Each Advisor, if any,
has disclosed to the Subscriber in writing (a copy of which is annexed to this
Agreement) the specific details of any and all past, present or future
relationships, actual or contemplated, between the Advisor and the Company or
any affiliate or sub-agent thereof.

 

(d) The Subscriber has carefully considered the potential risks relating to the
Company and a purchase of the Securities, and fully understands that the
Securities are a speculative investment that involves a high degree of risk of
loss of the Subscriber’s entire investment. Among other things, the Subscriber
has carefully considered each of the risks described under the heading “Risk
Factors” in the Company’s SEC Filings (as defined in Section 4(f) below), and
those set forth in Exhibit C, which risk factors are incorporated herein by
reference.

 

(e) The Subscriber will not sell or otherwise transfer any Securities without
registration under the Securities Act or an exemption therefrom, and fully
understands and agrees that the Subscriber must bear the economic risk of its
purchase because, among other reasons, the Securities have not been registered
under the Securities Act or under the securities laws of any state and,
therefore, cannot be resold, pledged, assigned or otherwise disposed of unless
they are subsequently registered under the Securities Act and under the
applicable securities laws of such states, or an exemption from such
registration is available. In particular, the Subscriber is aware that the
Securities are “restricted securities,” as such term is defined in Rule 144
promulgated under the Securities Act (“Rule 144”), and they may not be sold
pursuant to Rule 144 unless all of the conditions of Rule 144 are met. The
Subscriber also understands that the Company is under no obligation to register
the Securities on behalf of the Subscriber or to assist the Subscriber in
complying with any exemption from registration under the Securities Act or
applicable state securities laws. The Subscriber understands that any sales or
transfers of the Securities are further restricted by state securities laws and
the provisions of this Agreement.

 

(f) No oral or written representations or warranties have been made, or
information furnished, to the Subscriber or its Advisors, if any, by the Company
or any of its officers, employees, agents, sub-agents, affiliates, advisors or
subsidiaries in connection with the Offering, other than any representations of
the Company contained herein, and in subscribing for the Units, the Subscriber
is not relying upon any representations other than those contained herein.

 

(g) The Subscriber’s overall commitment to investments that are not readily
marketable is not disproportionate to the Subscriber’s net worth, and an
investment in the Securities will not cause such overall commitment to become
excessive.

 



 - 3 - 

 

 

(h) The Subscriber understands and agrees that the certificates for the
Securities shall bear substantially the following legend until (i) such
Securities shall have been registered under the Securities Act and effectively
disposed of in accordance with a registration statement that has been declared
effective or (ii) in the opinion of counsel for the Company, such Securities may
be sold without registration under the Securities Act, as well as any applicable
“blue sky” or state securities laws:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS. SUCH SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT
PURPOSES AND MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE,
TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FILED BY THE ISSUER WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION
COVERING SUCH SECURITIES UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION IS NOT REQUIRED.

 

(i) Neither the SEC nor any state securities commission has approved the Units
or passed upon or endorsed the merits of the Offering. There is no government or
other insurance covering any of the Units.

 

(j) The Subscriber and its Advisors, if any, have had a reasonable opportunity
to ask questions of and receive answers from a person or persons acting on
behalf of the Company concerning the Offering and the business, financial
condition, results of operations and prospects of the Company, and all such
questions have been answered to the full satisfaction of the Subscriber and its
Advisors, if any.

 

(k) The Subscriber is unaware of, is in no way relying on, and did not become
aware of, the Offering through or as a result of, any form of general
solicitation or general advertising, including, without limitation, any article,
notice, advertisement or other communication published in any newspaper,
magazine or similar media or broadcast over television or radio, or electronic
mail over the Internet, in connection with the Offering and is not subscribing
for Units and did not become aware of the Offering through or as a result of any
seminar or meeting to which the Subscriber was invited by, or any solicitation
of a subscription by, a person not previously known to the Subscriber in
connection with investments in securities generally.

 

(l) The Subscriber has taken no action that would give rise to any claim by any
person for brokerage commissions, finders’ fees or the like relating to this
Agreement or the transactions contemplated hereby.

 

(m) The Subscriber acknowledges that any estimates or forward-looking statements
or projections furnished by the Company to the Subscriber were prepared by the
management of the Company in good faith, but that the attainment of any such
projections, estimates or forward-looking statements cannot be guaranteed by the
Company or its management and should not be relied upon.

 

(n) (For ERISA plans only) The fiduciary of the ERISA plan (the “Plan”)
represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities. The Subscriber or Plan
fiduciary (i) is responsible for the decision to invest in the Company; (ii) is
independent of the Company and any of its affiliates; (iii) is qualified to make
such investment decision; and (iv) in making such decision, the Subscriber or
Plan fiduciary has not relied primarily on any advice or recommendation of the
Company or any of its affiliates.

 



 - 4 - 

 

 

(o) This Agreement is not enforceable by the Subscriber unless it has been
accepted by the Company, and the Subscriber acknowledges and agrees that the
Company reserves the right to reject any subscription for any reason.

 

(p) The Subscriber will indemnify and hold harmless the Company and, where
applicable, its directors, officers, employees, agents, advisors, affiliates and
shareholders, and each other person, if any, who controls any of the foregoing
from and against any and all loss, liability, claim, damage and expense
whatsoever (including, but not limited to, any and all fees, costs and expenses
whatsoever reasonably incurred in investigating, preparing or defending against
any claim, lawsuit, administrative proceeding or investigation whether commenced
or threatened) (a “Loss”) arising out of or based upon any representation or
warranty of the Subscriber contained herein or in any document furnished by the
Subscriber to the Company in connection herewith being untrue in any material
respect or any breach or failure by the Subscriber to comply with any covenant
or agreement made by the Subscriber herein or therein; provided, however, that
the Subscriber shall not be liable for any Loss that in the aggregate exceeds
the Subscriber’s Aggregate Purchase Price tendered hereunder.

 

(q) The Subscriber is, and on each date on which the Subscriber continues to own
restricted securities from the Offering will be, an “Accredited Investor” as
defined in Rule 501(a) under the Securities Act. In general, an “Accredited
Investor” is deemed to be an institution with assets in excess of $5,000,000 or
individuals with a net worth in excess of $1,000,000 (excluding the value of
their primary residence) or annual income exceeding $200,000 or $300,000 jointly
with his or her spouse.

 

(r) The Subscriber has reviewed, or had an opportunity to review, all of the SEC
Filings.

 

(s) The Subscriber acknowledges receipt and careful review of all documents
furnished in connection with this transaction by the Company (collectively, the
“Offering Documents”) and has been furnished by the Company during the course of
this transaction with all information regarding the Company which the Subscriber
has requested or desires to know; and the Subscriber has been afforded the
opportunity to ask questions of and receive answers from duly authorized
officers or other representatives of the Company concerning the terms and
conditions of the Offering, and any additional information which the Subscriber
has requested.

 

(t) The Subscriber acknowledges that if the Subscriber is a Registered
Representative of a Financial Industry Regulatory Authority, Inc. (“FINRA”)
member firm, the Subscriber must give such firm the notice required by the
FINRA’s Conduct Rules, receipt of which must be acknowledged by such firm on the
signature page hereof.

 

(u) The Subscriber hereby acknowledges that neither the Company nor any persons
associated with the Company who may provide assistance or advice in connection
with the Offering (other than the placement agent, if one is engaged by the
Company) are or are expected to be members or associated persons of members of
the FINRA or registered broker-dealers under any federal or state securities
laws. This Offering is made directly by the Company.

 

(v) The Subscriber hereby represents that, except as expressly set forth in the
Offering Documents, no representations or warranties have been made to the
Subscriber by the Company or any agent, employee or affiliate of the Company
and, in entering into this transaction, the Subscriber is not relying on any
information other than that contained in the Offering Documents and the results
of independent investigation by the Subscriber.

 



 - 5 - 

 

 

(w) All information provided by the Subscriber in the Investor Questionnaire
attached hereto is true and accurate in all respects, and the Subscriber
acknowledges that the Company will be relying on such information to its
possible detriment in deciding whether the Company can sell these securities to
the Subscriber without giving rise to the loss of the exemption from
registration under applicable securities laws.

 

4. The Company’s Representations, Warranties and Covenants

 

The Company hereby acknowledges, agrees with and represents, warrants and
covenants to the Subscriber, as follows:

 

(a) The Company has the corporate power and authority to execute and deliver
this Agreement and to perform its obligations hereunder. This Agreement has been
duly authorized, executed and delivered by the Company and is valid, binding and
enforceable against the Company in accordance with its terms.

 

(b) The authorized and outstanding capital stock of the Company is set forth in
the Company’s SEC filings, and except as set forth therein, there are no
options, warrants, or rights to subscribe to, securities, rights, understandings
or obligations convertible into or exchangeable for or giving any right to
subscribe for any shares of capital stock or other equity interest of the
Company or any of the Subsidiaries.

 

(c) The only officer, director, employee and consultant stock option or stock
incentive plan or similar plan currently in effect or contemplated by the
Company is described in the Company’s SEC filings.

 

(d) The Securities to be issued to the Subscriber pursuant to this Agreement,
when issued and delivered in accordance with the terms of this Agreement, will
be duly and validly issued and will be fully paid and non-assessable.

 

(e) Neither the execution and delivery nor the performance of this Agreement by
the Company will conflict with the Company’s organizational materials, as
amended to date, or result in a breach of any terms or provisions of, or
constitute a default under, any material contract, agreement or instrument to
which the Company is a party or by which the Company is bound.

 

(f) The Company is subject to, and in full compliance with, the reporting
requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”). The Company has made available to each Subscriber
through the EDGAR system true and complete copies of each of the Company’s
Quarterly Reports on Form 10-Q, Annual Reports on Form 10-K and Current Reports
on Form 8-K (collectively, the “SEC Filings”), and all such SEC Filings are
incorporated herein by reference. The SEC Filings, when they were filed with the
SEC (or, if any amendment with respect to any such document was filed, when such
amendment was filed), complied in all material respects with the applicable
requirements of the Exchange Act and the rules and regulations thereunder and
did not, as of such date, contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. All reports and statements required to be filed by
the Company under the Securities Act and the Exchange Act have been filed,
together with all exhibits required to be filed therewith. The Company and each
of its direct and indirect subsidiaries, if any (collectively, the
“Subsidiaries”), are engaged in all material respects only in the business
described in the SEC Filings, and the SEC Filings contain a complete and
accurate description in all material respects of the business of the Company and
the Subsidiaries.

 



 - 6 - 

 

 

(g) The Company acknowledges and agrees that the Subscriber is acting solely in
the capacity of an arm’s length purchaser with respect to the Units and the
transactions contemplated hereby. The Company further acknowledges that the
Subscriber is not acting as a financial advisor or fiduciary of the Company (or
in any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any advice given by the Subscriber or any of its
representatives or agents in connection with this Agreement and the transactions
contemplated hereby is merely incidental to the Subscriber’s purchase of the
Units. The Company further represents to the Subscriber that the Company’s
decision to enter into this Agreement has been based solely on the independent
evaluation of the transactions contemplated hereby by the Company and its
representatives.

 

(h) The Company will indemnify and hold harmless the Subscriber and, where
applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all Loss arising out of or based upon any
representation or warranty of the Company contained herein or in any document
furnished by the Company to the Subscriber in connection herewith being untrue
in any material respect or any breach or failure by the Company to comply with
any covenant or agreement made by the Company to the Subscriber in connection
therewith; provided, however, that the Company’s liability shall not exceed the
Subscriber’s Aggregate Purchase Price tendered hereunder.

 

5. Use of Proceeds

 

The Company anticipates using the gross proceeds from the Offering for general
corporate purposes including growth initiatives and capital expenditures.

 

6. CONDITIONS TO ACCEPTANCE OF SUBSCRIPTION

 

The Company’s right to accept the subscription of the Subscriber is conditioned
upon satisfaction of the following conditions precedent on or before the date
the Company accepts such subscription:

 

(a) As of the Closing, no legal action, suit or proceeding shall be pending that
seeks to restrain or prohibit the transactions contemplated by this Agreement.

 

(b) The representations and warranties of the Subscriber contained in this
Agreement shall have been true and correct in all material respects on the date
of this Agreement and shall be true and correct as of the Closing as if made on
the Closing Date.

 

7. MISCELLANEOUS PROVISIONS

 

(a) All parties hereto have been represented by counsel, and no inference shall
be drawn in favor of or against any party by virtue of the fact that such
party’s counsel was or was not the principal draftsman of this Agreement.

 

(b) Each of the parties hereto shall be responsible to pay the costs and
expenses of its own legal counsel in connection with the preparation and review
of this Agreement and related documentation.

 

(c) Neither this Agreement, nor any provisions hereof, shall be waived,
modified, discharged or terminated except by an instrument in writing signed by
the party against whom any waiver, modification, discharge or termination is
sought.

 

(d) The representations, warranties and agreement of the Subscriber and the
Company made in this Agreement shall survive the execution and delivery of this
Agreement and the delivery of the Units.

 



 - 7 - 

 

 

(e) Any party may send any notice, request, demand, claim or other communication
hereunder to the Subscriber at the address set forth on the signature page of
this Agreement or to the Company at its primary office (including personal
delivery, expedited courier, messenger service, fax, ordinary mail or electronic
mail), but no such notice, request, demand, claim or other communication will be
deemed to have been duly given unless and until it actually is received by the
intended recipient. Any party may change the address to which notices, requests,
demands, claims and other communications hereunder are to be delivered by giving
the other parties written notice in the manner herein set forth.

 

(f) Except as otherwise provided herein, this Agreement shall be binding upon,
and inure to the benefit of, the parties to this Agreement and their heirs,
executors, administrators, successors, legal representatives and assigns. If the
Subscriber is more than one person or entity, the obligation of the Subscriber
shall be joint and several and the agreements, representations, warranties and
acknowledgments contained herein shall be deemed to be made by, and be binding
upon, each such person or entity and its heirs, executors, administrators,
successors, legal representatives and assigns. This Agreement sets forth the
entire agreement and understanding between the parties as to the subject matter
hereof and merges and supersedes all prior discussions, agreements and
understandings of any and every nature among them.

 

(g) This Agreement is not transferable or assignable by the Subscriber.

 

(h) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without giving effect to conflicts of law
principles.

 

(i) The Company and the Subscriber hereby agree that any dispute that may arise
between them arising out of or in connection with this Agreement shall be
adjudicated before a court located in the City of New York, Borough of
Manhattan, and they hereby submit to the exclusive jurisdiction of the federal
and state courts of the State of New York located in the City of New York,
Borough of Manhattan with respect to any action or legal proceeding commenced by
any party, and irrevocably waive any objection they now or hereafter may have
respecting the venue of any such action or proceeding brought in such a court or
respecting the fact that such court is an inconvenient forum, relating to or
arising out of this Agreement or any acts or omissions relating to the sale of
the Units hereunder, and consent to the service of process in any such action or
legal proceeding by means of registered or certified mail, return receipt
requested, postage prepaid, in care of the address set forth herein or such
other address as either party shall furnish in writing to the other.

 

(j) This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

[Signature Pages Follow]

 

 - 8 - 

 

 

ACCEPTED this 23rd day of February 2018, on behalf of Green Spirit Industries
Inc.

 

  By:     Name:     Title:  

 

 - 9 - 

 

 

ALL SUBSCRIBERS MUST COMPLETE THIS PAGE

 

IN WITNESS WHEREOF, the Subscriber has executed this Agreement on the ____ day
of __________ 2018.

 

  x $3.00 =   Units subscribed for    Aggregate Purchase Price

 

Manner in which Title is to be held (Please Check One):

 

1. ___ Individual 7. ___

Trust/Estate/Pension or Profit sharing Plan

 

Date Opened:______________

2. ___ Joint Tenants with Right of Survivorship 8. ___

As a Custodian for

 

________________________________

 

Under the Uniform Gift to Minors Act of the State of

 

________________________________

3. ___ Community Property 9. ___ Married with Separate Property 4. ___ Tenants
in Common 10. ___ Keogh 5. ___ Corporation/Partnership/ Limited Liability
Company 11. ___ Tenants by the Entirety 6. ___ IRA      

 

ALTERNATIVE DISTRIBUTION INFORMATION

 

To direct distribution to a party other than the registered owner, complete the
information below. YOU MUST COMPLETE THIS SECTION IF THIS IS AN IRA INVESTMENT.

 

Name of Firm (Bank, Brokerage, Custodian):

 

Account Name:

 

Account Number:

 

Representative Name:

 

Representative Phone Number:

 

Address:

 

City, State, Zip:

 

 - 10 - 

 

 

IF MORE THAN ONE SUBSCRIBER, EACH SUBSCRIBER MUST SIGN.
INDIVIDUAL SUBSCRIBERS MUST COMPLETE THIS PAGE 10.
SUBSCRIBERS WHICH ARE ENTITIES MUST COMPLETE PAGE 11.

 

EXECUTION BY NATURAL PERSONS

 

_____________________________________________________________________________

Exact Name in Which Title is to be Held

 

_________________________________



Name (Please Print)

 

_________________________________



Name of Additional Purchaser

     

_________________________________



Residence: Number and Street

 

_________________________________



Address of Additional Purchaser

     

_________________________________



City, State and Zip Code

 

_________________________________



City, State and Zip Code

     

_________________________________



Social Security Number

 

_________________________________



Social Security Number

     

_________________________________



Telephone Number

 

_________________________________



Telephone Number

     

_________________________________



Fax Number (if available)

 

________________________________



Fax Number (if available)

     

_________________________________



E-Mail (if available)

 

________________________________



E-Mail (if available)

     

__________________________________



(Signature)

 

________________________________



(Signature of Additional Purchaser)

 



 - 11 - 

 

 

EXECUTION BY SUBSCRIBER WHICH IS AN ENTITY

(Corporation, Partnership, LLC, Trust, Etc.)

 

_____________________________________________________________________________

Name of Entity (Please Print)

  Date of Incorporation or Organization:   State of Principal Office:  

Federal Taxpayer Identification Number:

 

____________________________________________



Office Address

 

____________________________________________



City, State and Zip Code

 

____________________________________________



Telephone Number

 

____________________________________________



Fax Number (if available)

 

____________________________________________



E-Mail (if available)

 

  By:     Name:     Title:  

 

[seal]

 

Attest:            (If Entity is a Corporation)                          
Address

 

 - 12 - 

 

 

INVESTOR QUESTIONNAIRE

 

Instructions: Check all boxes below which correctly describe you.

 

[  ] You are (i) a bank, as defined in Section 3(a)(2) of the Securities Act of
1933, as amended (the “Securities Act”), (ii) a savings and loan association or
other institution, as defined in Section 3(a)(5)(A) of the Securities Act,
whether acting in an individual or fiduciary capacity, (iii) a broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), (iv) an insurance company as defined in Section
2(13) of the Securities Act, (v) an investment company registered under the
Investment Company Act of 1940, as amended (the “Investment Company Act”), (vi)
a business development company as defined in Section 2(a)(48) of the Investment
Company Act, (vii) a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301 (c) or (d) of the Small Business
Investment Act of 1958, as amended, (viii) a plan established and maintained by
a state, its political subdivisions, or an agency or instrumentality of a state
or its political subdivisions, for the benefit of its employees and you have
total assets in excess of $5,000,000, or (ix) an employee benefit plan within
the meaning of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) and (1) the decision that you shall subscribe for and purchase Units,
is made by a plan fiduciary, as defined in Section 3(21) of ERISA, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, or (2) you have total assets in excess of $5,000,000 and the
decision that you shall subscribe for and purchase the Units is made solely by
persons or entities that are accredited investors, as defined in Rule 501 of
Regulation D promulgated under the Securities Act (“Regulation D”) or (3) you
are a self-directed plan and the decision that you shall subscribe for and
purchase the Units is made solely by persons or entities that are accredited
investors.     [  ] You are a private business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940, as amended.     [  ]
You are an organization described in Section 501(c)(3) of the Internal Revenue
Code of 1986, as amended (the “Code”), a corporation, Massachusetts or similar
business trust or a partnership, in each case not formed for the specific
purpose of making an investment in the Units and its underlying securities in
excess of $5,000,000.     [  ] You are a director or executive officer of the
Company.     [  ] You are a natural person whose individual net worth, or joint
net worth with your spouse, exceeds $1,000,000 at the time of your subscription
for and purchase of the Units (excluding principal residence).     [  ] You are
a natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with your spouse in excess of $300,000
in each of the two most recent years, and who has a reasonable expectation of
reaching the same income level in the current year.     [  ] You are a trust,
with total assets in excess of $5,000,000, not formed for the specific purpose
of acquiring the Units and whose subscription for and purchase of the Units is
directed by a sophisticated person as described in Rule 506(b)(2)(ii) of
Regulation D.     [  ] You are an entity in which all of the equity owners are
persons or entities described in one of the preceding paragraphs.

 



 - 13 - 

 

 

Check all boxes below which correctly describe you.

 

With respect to this investment in the Units, your:

 

  Investment Objectives: [  ] Aggressive Growth [  ] Speculation

 

  Risk Tolerance: [  ] Low Risk [  ] Moderate Risk [  ] High Risk

 

Are you associated with a FINRA Member Firm?           [  ] Yes      [  ] No

 

Your initials (purchaser and co-purchaser, if applicable) are required for each
item below:

 

____ ____ I/We understand that this investment is not guaranteed.     ____ ____
I/We are aware that this investment is not liquid.     ____ ____ I/We are
sophisticated in financial and business affairs and are able to evaluate the
risks and merits of an investment in this offering.     ____ ____ I/We confirm
that this investment is considered “high risk.” (This type of investment is
considered high risk due to the inherent risks including lack of liquidity and
lack of diversification. Success or failure of private placements such as this
is dependent on the corporate issuer of these securities and is outside the
control of the investors. While potential loss is limited to the amount
invested, such loss is possible.)

 

FINRA Affiliation

 

Are you affiliated directly or indirectly with a member broker-dealer firm of
the Financial Industry Regulatory Authority, Inc. as an employee, officer,
director, partner or shareholder or as a relative or member of the same
household of an employee, director, partner or shareholder of a FINRA member
broker-dealer firm?

 

Yes____ No_____

 

If the answer is “yes,” then, in order to purchase securities in the offering,
the Subscriber will need to provide the Issuer with a FINRA member affiliate
certification whereby the FINRA member firm acknowledges the affiliation and its
receipt of the notice required by Article 3, Sections 28(a) and (b) of the Rules
of Fair Practice with respect to an investment in Units pursuant to the offering
described herein.

 

Anti-Money Laundering Rules

 

In order for the Company to comply with applicable anti-money laundering/U.S.
Treasury Department Office of Foreign Assets Control (“OFAC”) rules and
regulations, Subscriber is required to provide the following information:

 



 - 14 - 

 

 

(a) Payment Information

 

(i) Name and address (including country) of the bank from which Subscriber’s
payment to the Company is being wired (the “Wiring Bank”):

 

_______________________________________

 

_______________________________________

 

_______________________________________

 

_______________________________________

 

(ii) Subscriber’s wiring instructions at the Wiring Bank:

 

_______________________________________

 

_______________________________________

 

_______________________________________

 

(iii) Is the Wiring Bank located in the U.S. or another “FATF Country”*?

 

_____ Yes   ______ No

 

(iv) Is Subscriber a customer of the Wiring Bank?

 

_____ Yes   ______ No

 

(b) Additional Information

 

Investors wishing to subscribe must provide the following additional information
or documents unless you have previously delivered such information to the
Company or to a Placement Agent for the Offering as part of the establishment of
your account at the Placement Agent.

 

For Individual Investors:

 

____ A government issued form of picture identification (e.g., passport or
drivers license).     ____ Proof of the individual’s current address (e.g.,
current utility bill), if not included in the form of picture identification.  
  ____ One or more of the above documentations has previously provided to
Placement Agent.       For Funds of Funds or Entities that Invest on Behalf of
Third Parties:     _____ A certificate of due formation and organization and
continued authorization to conduct business in the jurisdiction of its
organization (e.g., certificate of good standing).     _____ An “incumbency
certificate” attesting to the title of the individual executing these
subscription materials on behalf of the prospective investor.     _____ A
completed copy of a certification that the entity has adequate anti-money
laundering policies and procedures (“AML Policies and Procedures”) in place that
are consistent with the USA PATRIOT Act, OFAC and other relevant federal, state
or non-U.S. anti-money laundering laws and regulations (with a copy of the
entity’s current AML Policies and Procedures to which such certification
relates).

 



 



* As of the date hereof, countries that are members of the Financial Action Task
Force on Money Laundering (“FATF Country”) are: Argentina, Australia, Austria,
Belgium, Brazil, Canada, Denmark, Finland, France, Germany, Greece, Hong Kong,
Iceland, Ireland, Italy, Japan, Luxembourg, Mexico, Kingdom of the Netherlands,
New Zealand, Norway, Portugal, Russian Federation, Singapore, South Africa,
Spain, Sweden, Switzerland, Turkey, United Kingdom and the United States of
America.

 



 - 15 - 

 

 

_____ A letter of reference for any entity not located in the U.S. or other FATF
country, from the entity’s local office of a reputable bank or brokerage firm
that is incorporated, or has its principal place of business located, in the
U.S. or other FATF Country certifying that the prospective investor maintains an
account at such bank/brokerage firm for a length of time and containing a
statement affirming the prospective investor’s integrity.     ____ One or more
of the above documentations has previously provided to Placement Agent.      
For all other Entity Investors:     _____ A certificate of due formation and
organization and continued authorization to conduct business in the jurisdiction
of its organization (e.g., certificate of good standing).     _____ An
“incumbency certificate” attesting to the title of the individual executing
these subscription materials on behalf of the prospective investor.     _____ A
letter of reference from the entity’s local office of a reputable bank or
brokerage firm that is incorporated, or has its principal place of business
located, in the U.S. or other FATF Country certifying that the prospective
investor maintains an account at such bank/brokerage firm for a length of time
and containing a statement affirming the prospective investor’s integrity.    
_____ If the prospective investor is a privately-held entity, a certified list
of the names of every person or entity who is directly or indirectly the
beneficial owner of 25% or more of any voting or non-voting class of equity
interests of the Subscriber, including (i) country of citizenship (for
individuals) or principal place of business (for entities) and, (ii) for
individuals, such individual’s principal employer and position.       If the
prospective investor is a trust, a certified list of (i) the names of the
current beneficiaries of the trust that have, directly or indirectly, 25% or
more of any interest in the trust, (ii) the name of the settlor of the trust,
(iii) the name(s) of the trustee(s) of the trust, and (iv) the country of
citizenship (for individuals) or principal place of business (for entities).    
_______ One or more of the above documentations has previously provided to
Placement Agent.

 

The Subscriber hereby represents and warrants that all of its answers to this
Investor Questionnaire are true as of the date of its execution of the
Subscription Agreement pursuant to which it purchased the Units.

 



 - 16 - 

 

 

      Name of Purchaser [please print]   Name of Co-Purchaser [please print]    
        Signature of Purchaser (Entities please provide signature of Purchaser’s
duly authorized signatory.)   Signature of Co-Purchaser             Name of
Signatory (Entities only)                 Title of Signatory (Entities only)    

 

 - 17 - 

 

 

VERIFICATION OF INVESTMENT ADVISOR/BROKER

 

I state that I am familiar with the financial affairs and investment objectives
of the investor named above and reasonably believe that a purchase of the Units
is a suitable investment for this investor and that the investor, either
individually or together with his or her purchaser representative, understands
the terms of and is able to evaluate the merits of this offering. I acknowledge:

 

  (a) that I have reviewed the Subscription Agreement and forms of securities
presented to me, and attachments (if any) thereto;         (b) that the
Subscription Agreement and attachments thereto have been fully completed and
executed by the appropriate party; and         (c) that the subscription will be
deemed received by the Company upon acceptance of the Subscription Agreement.

 

Deposit securities from this offering directly to purchaser’s
account?       [  ] Yes  [  ] No

 

If “Yes,” please indicate the account number:
_____________________________________

 

      Broker/Dealer   Account Executive             (Name of Broker/Dealer)  
(Signature)             (Street Address of Broker/Dealer Office)   (Print Name)
            (City of Broker/Dealer Office) (State) (Zip)   (Representative I.D.
Number)             (Telephone Number of Broker/Dealer Office)   (Date)        
    (Fax Number of Broker/Dealer Office)   (E-mail Address of Account Executive)

 

 - 18 - 

 

 

Exhibit A

 

Form of Warrant

 

(see attached)

 

 - 19 - 

 

 

Exhibit B

 

Form of Escrow Agreement

 

(see attached)

 

 - 20 - 

 

 

Exhibit C

 

Risk Factors

 

The risk factors below are in addition to the risk factors described in the
Company’s SEC filings and does not include all the risks that may ultimately
affect our Company. Some risks not yet known to us, or currently believed to be
immaterial, could ultimately have an impact on our business or financial
performance.

 

AN INVESTMENT IN THE SECURITIES OFFERED HEREBY IS SPECULATIVE IN NATURE,
INVOLVES A HIGH DEGREE OF RISK AND SHOULD NOT BE MADE BY ANY INVESTOR WHO CANNOT
AFFORD THE LOSS OF HIS ENTIRE INVESTMENT. EACH PROSPECTIVE PURCHASER SHOULD
CAREFULLY CONSIDER THE FOLLOWING RISKS AND SPECULATIVE FACTORS ASSOCIATED WITH
THIS OFFERING, AS WELL AS OTHERS DESCRIBED ELSEWHERE IN THIS MEMORANDUM, BEFORE
MAKING ANY INVESTMENTS.

 

NEITHER THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION (“SEC” OR
“COMMISSION”) NOR ANY STATE SECURITIES ADMINISTRATOR HAS APPROVED OR DISAPPROVED
THE SECURITIES OFFERED HEREIN NOR HAS THE COMMISSION OR ANY STATE SECURITIES
ADMINISTRATOR PASSED UPON THE ADEQUACY OR ACCURACY OF THE DISCLOSURES CONTAINED
IN THIS SUBSCRIPTION AGREEMENT OR THE MERITS OF AN INVESTMENT IN THE SECURITIES
OFFERED HEREIN. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.

 

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE 1933 ACT, OR
THE SECURITIES LAWS OF ANY STATE AND ARE BEING OFFERED IN RELIANCE UPON CERTAIN
EXEMPTIONS FROM REGISTRATION UNDER SUCH LAWS. SUCH EXEMPTIONS IMPOSE SUBSTANTIAL
RESTRICTIONS ON THE SUBSEQUENT TRANSFER OF SECURITIES SUCH THAT AN INVESTOR
HEREIN MAY NOT SUBSEQUENTLY RESELL THE SECURITIES OFFERED HEREIN UNLESS THE
SECURITIES ARE SUBSEQUENTLY REGISTERED UNDER APPLICABLE FEDERAL AND STATE
SECURITIES LAWS OR AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.

 

Risks Relating to our Operations

 

Our operations have recently been affected by extreme weather conditions and the
impact of natural disasters.

 

We operate properties in a region that is subject to extreme weather patterns
that may affect our operations. Extreme weather conditions can, from time to
time, have a significant adverse impact upon our properties and dispensaries.
Recently, our dispensaries have been significantly damaged by Hurricane Irma and
Hurricane Maria, and we anticipate devoting the necessary funds to repair the
damages caused by such hurricanes to our dispensaries. The costs associated with
such repairs will have a negative impact on our operations and our financial
operations.

 

Risks Relating to the Securities

 

There will be restrictions on the resale of the Securities.

 

The Securities, following issuance may not be resold unless, at the time of such
intended resale, there is a current registration statement covering the resale
of the Securities or there exists an available exemption from registration under
the Securities Act and such Securities have been registered, qualified, or
deemed to be exempt under applicable securities or “blue sky” laws in the state
of residence of the seller or in the state where sales are being effected.

 



 - 21 - 

 

 

We have never paid dividends on our securities.

 

We have never paid dividends on our securities and do not presently intend to
pay any dividends in the foreseeable future. We anticipate that any funds
available for payment of dividends will be re-invested into the Company to
further our business strategy.

 

Risks Related to this Offering

 

The offering price for the Securities and other terms has been determined by the
Company

 

The price at which the Securities are being offered and the other terms of the
Offering have been determined by us. There is no relationship between the
offering price and our assets, book value, net worth, or any other economic or
recognized criteria of value. Rather, the price of the Securities was based upon
various factors including prevailing market conditions, our future prospects and
our capital structure.

 

An investment in the Securities is speculative and there can be no assurance of
any return on any such investment.

 

An investment in the Securities is speculative and there is no assurance that
investors will obtain any return on their investment. Investors will be subject
to substantial risks involved in an investment in the Company, including the
risk of losing their entire investment.

 

The Company has broad discretion over the use of the net proceeds.

 

The gross proceeds to the Company from the sale of the Securities, assuming the
sale of the Maximum Offering, will be $15,000,000. The Company anticipates using
the net proceeds from the Offering for further capital investments, as well as
for general working capital.

 

The Units will be offered by us on a “reasonable efforts” basis and we may not
raise the Maximum Offering Amount.

 

We are offering the Unites on a “reasonable efforts” basis. In a “reasonable
efforts” offering such as the one described in this Subscription Agreement,
there is no assurance that we will sell the Maximum Offering. Accordingly, we
may close upon amounts less than the Maximum Offering, which may not provide us
with sufficient funds to fully implement our business plan.

 

Investor funds will not accrue interest while in escrow prior to the closing of
the Offering.

 

All funds delivered in connection with subscriptions for Units will be held in a
non-interest bearing escrow account until the closing of the Offering, if any.
If we fail to sell and receive subscriptions that the Company deems sufficient
to fund our growth initiatives and capital expenditures prior to the Termination
Date, investor subscriptions will be returned without interest or deduction.
Investors in the Units offered hereby will not have the use of escrowed funds or
receive interest on such funds pending the completion of the Offering.

 



 - 22 - 

 

 

There are significant restrictions on the transferability of securities
comprising the Securities.

 

The offer and sale of the Securities is being made without registration under
state and federal securities laws in reliance upon the “private offering”
exemption of Section 4(a)(2) and/or Rule 506 of Regulation D under the
Securities Act as well as available exemptions under applicable state securities
laws. The securities will be “restricted securities” under the Securities Act
and cannot be resold or otherwise transferred unless they are registered under
the Securities Act and any applicable state securities laws or are transferred
in a transaction exempt from such registration. Consequently, each investor’s
ability to control the timing of the liquidation of his or her investment in the
Company may be restricted. Investors should be prepared to hold the securities
comprising the Securities for an indefinite period of time.

 

The Securities are being offered pursuant to an exemption from registration
under the Securities Act.

 

The Offering described in this Subscription Agreement is being made in reliance
upon the so-called “private placement” exemption from registration with the SEC
provided by Section 4(a)(2), Regulation D of the Securities Act and the
exemptions from registration provided by the Blue Sky laws of states in which
the Units are offered. However, reliance upon these exemptions is highly
technical and should not be viewed as a guarantee that such exemptions are
indeed available. If for any reason the private placement exemption is not
available for the Offering, and no other exemption from registration is found to
be available, and the Offering is not registered pursuant to applicable federal
or state authorities, the sale of the Securities would be deemed to have been
made in violation of the applicable laws, thus requiring registration of the
Securities. As a remedy for such a violation, each Subscriber would have the
right to rescind its purchase and to have its full investment returned. If a
Subscriber requests return of its investment, it is possible that funds would
not be available to the Company. Any refunds made would reduce funds available
to the Company for its operations.

 

You should consult your own tax and legal advisors concerning income tax risks.

 

We urge each prospective subscriber to consult with its own representatives,
including its own tax and legal advisors, with respect to the federal (as well
as state and local) income tax consequences of this investment before purchasing
any securities. Prospective subscribers should not construe the information set
forth in this Subscription Agreement as providing any tax advice and this
Subscription Agreement is not intended to be a complete or definitive summary of
the tax consequences of an investment in the Securities. Prospective subscribers
are advised to consult with their own tax counsel concerning the tax aspects of
the purchase of Units.

 

There are no independent experts representing investors.

 

Counsel, accountants and other experts who are available to the Company
regarding the structure and terms of the Offering, did not and do not represent
the investors. The Company urges each prospective investor to consult its own
legal, tax and financial advisers regarding the desirability of purchasing the
Securities and the suitability of an investment in the Company.

 



 - 23 - 

 

